PCIJ_B_04_NationalityDecrees_LNC_NA_1923-02-07_ADV_01_NA_00_FR.txt. La Société des Nations à la Cour permanente
de Justice internationale.

Le Secrétaire général de la Société des Nations,

En exécution de la résolution adoptée par le Conseil le
4. octobre 1922, dont copie certifiée conforme est annexée
à la présente, +)

Et en vertu de l'autorisation à lui. donnée ] par la dite
résolution :

A Vhonneur de présenter à la Cour permanente de Justice
internationale la requête du Conseil demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner un avis consultatif sur la question qui lui a été
renvoyée aux termes du paragraphe (a) de la résolution
‘ ci-dessus mentionnée, et donner effet, dans la mesure où
elle jugera possible et expédient, à la requête, en ce qui
concerne la date à fixer pour examen de cette question

et la procédure à suivre.

Le Secrétaire général a également l'honneur de joindre
à la présente communication, mais uniquement à titre de
renseignement pour la Cour, en attendant que les deux .
Gouvernements intéressés aient présenté leur exposé de
l'affaire, copie du mémorandum?) dans lequel la question
actuelle a été primitivement soumise au Conseil.

(Signé) ERIC DRUMMOND,
Secrétaire général.

Genève, le 6 novembre 1922.

1) Voir pages 7, 8 et 9.
..2) Non reproduit.
